Exhibit 10.2
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     This Second Amendment to Employment Agreement (“Second Amendment”) is
entered into as of July 1, 2009, and amends the Employment Agreement dated as of
June 30, 2006, by and between Daniel Parke (the “Executive”) and Parke
Acquisition, LLC, a California limited liability company (the “Company”), as
amended by the Amendment to Employment dated as of October 1, 2007
(collectively, the “Original Agreement” and together with the Second Amendment,
the “Agreement”).
RECITALS
     A. The Company is a wholly owned subsidiary of Lime Energy Co. (formerly
known as Electric City Co.) (“Lime”).
     B. As of June 2006, Executive was appointed President of Lime. Lime is
headquartered in Elk Grove Village, Illinois. Executive serves as a director of
Lime and from time to time attends meetings at Lime’s executive offices or other
locations for director and senior management meetings.
     C. As of July 1, 2009, Lime increased the annual salary of Executive to
$275,000 per year.
     D. The Company, Lime and Executive desire to amend the Agreement to conform
its terms to those contained in each of the employment agreements of Lime’s
Chief Executive Officer, Chief Operating Officer and Chief Financial Officer.
     E. All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Agreement.
     NOW, THEREFORE, in consideration of the premises set forth above, the
parties to the Second Amendment hereby agree to the following amendments to the
Agreement:
     1. Section 10 of the Original Agreement is hereby deleted in its entirety
and replaced as follows:
          “10. Covenants of Executive.
          10.1 Inventions and Secrecy. Except as otherwise provided in this
Section 10.1, Executive (i) shall hold in a fiduciary capacity for the benefit
of Lime and its subsidiaries, all secret and confidential information,
knowledge, or data of Lime and its subsidiaries obtained by Executive during his
employment by Lime, which is not generally know to the public or recognized as
standard industry practice (whether or not developed by Executive) and shall
not, during his employment by Lime and following the termination of such
employment for any reason, communicate or divulge any such information,
knowledge or data to any person or entity other than Lime, its subsidiaries or
persons or entities designated by Lime; (ii) shall promptly disclose to Lime all
inventions, ideas, devices and processes made or conceived by him, alone or
jointly with others, from the time of entering Lime’s employ and until such
employment is terminated and for a one

 



--------------------------------------------------------------------------------



 



(1) year period following such termination, which pertain, whether directly or
indirectly, to the business of Lime or its subsidiaries or resulting from or
suggested by any work which he may have done for or at the request of Lime or
its subsidiaries; (iii) shall at all times during his employment with Lime,
assist Lime and its subsidiaries in every proper way (at the expense of Lime) to
obtain and develop for the benefit of Lime patents on such inventions, ideas,
devices and processes; and (iv) shall do all such acts and execute, acknowledge
and deliver all such instruments as may be necessary or desirable to vest in
Lime the entire interest in such inventions, ideas, devices and processes
referred to in this Section 10.1.
          10.2 Competition Following Termination. Within the two (2) year period
following termination, for any reason, of Executive’s employment with the
Company or Lime, Executive shall not, without the prior written consent of Lime,
which consent may be withheld at the sole discretion of Lime, (i) engage
directly or indirectly, whether as an officer, director, stockholder (of 5% or
more of such entity), partner, majority owner, managerial employee, creditor, or
otherwise, in the operation, management or conduct of any business that competes
with the businesses of Lime or its subsidiaries being conducted at the time of
such termination; (ii) solicit, contact, interfere with, or divert any customer
served by Lime or its subsidiaries, or any prospective customer identified by or
on behalf of Lime or its subsidiaries as of the date of Executive’s termination
to divert business from or compete with Lime; or (iii) solicit any person
employed by Lime or any of its subsidiaries at the time of such termination to
leave such employment. Notwithstanding the foregoing, a response by a Lime
employee (or an employee of a subsidiary of Lime) to a non-directed general
solicitation shall not be deemed a violation of clause (iii) in this
Section 10.2.
          10.3 Acknowledgement. Executive acknowledges that the restrictions set
forth in this Section 10 are reasonable in scope and essential to the
preservation of the businesses and proprietary properties of Lime and its
subsidiaries at the time of such termination and that the enforcement thereof
will not in any manner preclude Executive, in the event of termination of his
employment with Lime, from becoming gainfully employed to provide a reasonable
standard of living for himself, the members of his family and those dependent
upon him.
          10.4 Severability/Covenants. The covenants of Executive contained in
this Section 10 shall each be construed as any agreement independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Executive against Lime or its subsidiaries, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Lime or its subsidiaries of such covenants. The parties hereto expressly agree
and contract that it is not the intention of any party to violate any public
policy, statutory or common law, and that if any sentence, paragraph, clause or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause or combination of the
same shall be void in the jurisdictions where it is unlawful and the remainder
of such provision and this Agreement shall remain binding on the parties to make
the covenants of this Agreement binding only to the extent that it may be
lawfully done under existing

 



--------------------------------------------------------------------------------



 



applicable laws. In the event that any part of any covenant of this Agreement is
determined by a court of law to be overly broad, thereby making the covenant
unenforceable, the parties hereto agree, and it is their desire, that such court
shall substitute a judicially enforceable limitation in lieu of the overly broad
covenant, and that as so modified the covenant shall be binding upon the parties
as if originally set forth herein.
          10.5 Remedies for Breach. Executive acknowledges that his services
pursuant to this Agreement are unique and extraordinary and that irreparable
injury will result to Lime and its subsidiaries, and its businesses and
properties in the event of a material breach of the terms and conditions of this
Section 10 to be performed by him, Lime shall be entitled, if it so elects, to
institute and prosecute proceedings in any court of competent jurisdiction,
either at law or in equity, to enjoin him from performing services for any other
person or entity or otherwise acting in violation of any of the terms of this
Section 10, and to obtain damages for any breach of this Section 10.”
     2. Section 11 of the Original Agreement is hereby deleted in its entirety
and replaced as follows:
     “11. Indemnification. In addition to any rights Executive may have under
Lime’s charter or by-laws, Lime agrees to indemnify Executive and hold Executive
harmless, both during the Term and thereafter, against all costs, expenses
(including, without limitation, attorneys’ and accountants’ fees) and
liabilities (other than settlements to which Lime does not consent, such consent
not to be unreasonably withheld) (collectively, “Losses”) reasonably incurred by
Executive in connection with any claim, action, proceeding or investigation
brought against or involving Executive with respect to, arising out of or in any
way relating to Executive’s employment with Lime. Executive shall promptly
notify Lime of any claim, action, proceeding or investigation under this
paragraph and Lime shall be entitled to participate in the defense of any such
claim, action, proceeding or investigation and, if it so chooses, to assume the
defense with counsel selected by Lime and approved by Executive; provided that
Executive shall have the right to employ counsel to represent him (at Lime’s
expense) if Lime’s counsel would have a “conflict of interest” in representing
both Lime and Executive. Lime shall not settle or compromise any claim, action,
proceeding or investigation without Executive’s consent, which consent shall not
be unreasonably withheld or delayed; provided, however, that such consent shall
not be required if the settlement entails only the payment of money and Lime
fully indemnifies Executive in connection therewith. To the fullest extent
permitted by law and Lime’s certificate of incorporation and by-laws, Lime
further agrees to advance any and all expenses (including, without limitation,
the fees and expenses of counsel) reasonably incurred by the Executive in
connection with any such claim, action, proceeding or investigation. The
provisions of this paragraph shall survive the termination of this Agreement for
any reason.”
     3. Section 13(a) of the Original Agreement is hereby deleted in its
entirety and replaced as follows:
     ”(a) Governing Law. The validity and effect of this Agreement and the
rights and obligations of the parties hereto shall be governed by, and construed
in

 



--------------------------------------------------------------------------------



 



accordance with, the laws and decisions of the State of Illinois, without giving
effect to the principles of conflicts of laws thereof.”
     4. Section 13(g) of the Original Agreement is hereby deleted in its
entirety and replaced as follows:
          “(g) Arbitration. The parties hereto agree that in the event of any
disagreements or controversies arising from this Agreement, such disagreements
and controversies shall be subject to binding arbitration as arbitrated in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (the “AAA”) in Chicago, Illinois before one neutral
arbitrator. Such arbitrator shall be selected by mutual agreement of the parties
within thirty (30) days of written notice of said disagreement or controversy.
If the parties cannot mutually agree to an arbitrator within thirty (30) days,
then the AAA shall designate the arbitrator. Either party may apply to the
arbitrator seeking injunctive relief until the arbitration award is rendered or
the controversy is otherwise resolved. Without waiving any remedy under this
Agreement, either party may also seek from any court having jurisdiction any
interim or provisional relief that is necessary to protect the rights or
property of that party, pending the establishment of the arbitral tribunal (or
pending the arbitral tribunal’s determination of the merits of the controversy).
In the event of any such disagreement or controversy, neither party shall
directly or indirectly reveal, report, publish or disclose any information
relating to such disagreement or controversy to any person, firm or corporation
not expressly authorized by the other party to receive such information or use
such information or assist any other person in doing so, except to comply with
actual legal obligations of such party or unless such disclosure is directly
related to an arbitration proceeding as provided herein, including, but not
limited to, the prosecution or defense of any claim in such arbitration. The
costs and expenses of the arbitration (excluding attorneys’ fees) shall be paid
as determined by the arbitrator. This paragraph shall survive the termination of
this Agreement.”
     5. Section 13(b) of the Original Agreement is hereby amended to correct the
reference to “Section 11 above” to read “Section 10.4 above.”
     6. Lime is an intended third-party beneficiary of the Agreement and may
enforce its terms as if it were an original party thereto. Lime reaffirms that
it pays the salary and other benefits to Executive pursuant to the Agreement.
     7. Executive agrees to perform all his services for the benefit of Lime and
the Company, except as otherwise directed by the Board of Directors of Lime.
     8. This Second Amendment may be executed in any number of counterparts, by
original signature or facsimile, each of which so executed shall be deemed to be
an original, and such counterparts will together constitute but one document.
     9. Whenever the term “this Agreement” or “Agreement” is used in the
Agreement, it shall mean the Original Agreement as modified by this Second
Amendment, subject to any subsequent amendments agreed upon by the parties in
accordance with the Agreement.
     10. Except as expressly set forth in this Second Amendment, all other
provisions of the Agreement shall be unchanged and remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Employment Agreement as of July 1, 2009.

                PARKE ACQUISITION, LLC   LIME ENERGY CO.
 
             
By:
  /s/ David Asplund   By:   /s/ Jeffrey Mistarz  
 
             
 
  Name: David W. Asplund       Name: Jeffrey R. Mistarz  
 
  Title:   Manager       Title:   Executive Vice President and
            Chief Financial Officer  
 
              /s/ Daniel Parke                       Daniel W. Parke          

 